DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,382,928 to Chang (Chang hereinafter).
Regarding claims 1 and 10, Chang teaches a piston (207) for a pump (10, 20, 30), a base plate (301, 303), a solid body (206) and connecting rod, a chamber (208) within a piston bladder (of 207), wherein the piston bladder is partially cylindrical in shape, the chamber is partially cylindrical, and the outer circumferential surface of the piston bladder protrudes radially outward to form a protective sleeve (210, see Fig. 1).  Chang does not teach the claimed dimensions of the elements of the pump.  However, it has been held that, where the difference between the prior art and the claimed invention is a recitation of relative dimensions and the prior art would not perform differently than the claimed device, the claimed device is not patentably distinguished by such recitation.  The examiner notes that no difference in function has been made of record, and as such concludes that the claimed invention is obvious in view of Chang.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04.
Regarding claims 3 and 11, Chang teaches a plurality of piston bladders (207), each having a connecting rod and solid body.
Regarding claims 4 and 12, Chang teaches round piston bladders arranged about a central axis (not labeled) of the base plate (301, 303).
Regarding claims 5 and 13, Chang teaches a central hole (at 303).
Regarding claims 6 and 14, Chang teaches a round base plate (301, 303) with notches (for bolts 40) between the piston bladders.
Regarding claims 7 and 15, Chang teaches a through side hole (for bolts 40).
Regarding claims 8 and 16, Chang teaches outer edges between the notches with a protrusion block (outer edge of 301) formed at a bottom thereof.  The examiner notes that the protrusion block is only limited by its name and location, not by any function or relative dimension.
Regarding claims 9 and 17-20, Chang teaches a block (206).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of US PGPub 2005/0268416 to Sommers (Sommers).
Regarding claim 2, Chang teaches the invention of claim 1 from which claim 2 depends, as discussed above.  Chang does not teach a chamfer at the inner edge of the piston opening.  Sommers teaches a molded article generally, and particularly teaches that the molded article is formed with chamfers to ensure easy removal of the article from the mold (paragraph 24).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a chamfer at the claimed location in Chang, among other locations, as taught by Sommers, in order to ensure easy removal of the piston bladder from a manufacturing mold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        20 May 2022